TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00444-CV



                                      Thomas P. Jones, Appellant

                                                  v.

                               Paleface Ranch Association, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
          NO. GN000310, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




                              MEMORANDUM OPINION


                Thomas P. Jones informs us by motion that he no longer wishes to pursue the appeal and

requests that we dismiss this appeal. He represents that appellee does not oppose his motion. We grant

the motion and dismiss this appeal.




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion

Filed: May 30, 2003